UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6593


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANK BAILEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00559-RDB-1; 1:12-cv-03557-RDB)


Submitted:   October 18, 2016             Decided:   October 27, 2016


Before GREGORY, Chief Judge, and KING and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John J. Korzen, WAKE FOREST UNIVERSITY, Winston-Salem, North
Carolina, for Appellant.    Debra Lynn Dwyer, Michael Clayton
Hanlon, Assistant United States Attorneys, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Frank Bailey seeks to appeal the district court’s orders

dismissing as time-barred his 28 U.S.C. § 2255 (2012) motion and

denying his motion to alter, amend, or otherwise seek relief

from the court’s judgment.           The orders are not appealable unless

a   circuit     justice       or     judge     issues        a     certificate       of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this       standard        by     demonstrating       that

reasonable    jurists      would     find     that     the        district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on   procedural        grounds,        the     prisoner       must

demonstrate    both    that    the    dispositive          procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Bailey has not made the requisite showing.                   Accordingly, we deny

a   certificate       of   appealability        and        dismiss     the    appeal.

We dispense    with    oral    argument      because        the    facts   and   legal



                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3